FILED
                           NOT FOR PUBLICATION                             DEC 16 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50465

              Plaintiff - Appellee,              D.C. No. 2:11-cr-01067-DSF-2

  v.
                                                 MEMORANDUM*
SEDRICK BAGBY, AKA Charles Warrol,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                          Submitted December 4, 2013**
                              Pasadena, California

Before: WATFORD and HURWITZ, Circuit Judges, and SMITH, Chief District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable William E. Smith, Chief District Judge for the U.S.
District Court for the District of Rhode Island, sitting by designation.
                                                                             Page 2 of 5
      Appellant Sedrick Bagby appeals the 90-month sentence imposed by the

district court following his guilty plea to conspiracy to commit bank fraud.

Appellant contends that the district court erred by: (1) applying a two-level

sentencing enhancement under § 2B1.1(b)(11)(C) of the United States Sentencing

Guidelines Manual (“USSG”) for use of “means of identification” and (2) applying

a two-level sentencing enhancement under USSG § 2B1.1(b)(10)(C) for use of

sophisticated means, or, in the alternative, under § 2B1.1(b)(10)(B) for a finding

that a substantial part of Appellant’s fraudulent scheme was committed outside of

the United States. Appellant also contends that the district court erred by failing to

give adequate consideration to all of the factors set forth in 18 U.S.C. § 3553(a).

We affirm.

      We review the district court’s interpretation of the sentencing guidelines de

novo, the district court’s application of the guidelines to the facts of the case for

abuse of discretion, and the district court’s factual findings for clear error. United

States v. Lambert, 498 F.3d 963, 966 (9th Cir. 2007).

1. Means of Identification

      “If the offense involved . . . the unauthorized transfer or use of any means of

identification unlawfully to produce or obtain any other means of identification . . .

increase by 2 levels.” USSG § 2B1.1(b)(11) (2013). Application Note 10(C)
                                                                                 Page 3 of 5
provides the following example of conduct to which this enhancement would

apply:

         “A defendant obtains an individual’s name and address from a source

         (e.g., from a driver’s license in a stolen wallet) and applies for,

         obtains, and subsequently uses a credit card in that individual’s name.

         In this example, the credit card is the other means of identification

         that has been obtained unlawfully.”

Id. § 2B1.1 cmt. n.10(C)(ii)(II). We find that the district court properly applied the

enhancement, and note that the circumstances presented in this case nearly mirror

those set forth in the above-cited example. In these circumstances, the district

court properly applied a two-level enhancement under § 2B1.1(b)(11)(C). See

United States v. Melendrez, 389 F.3d 829 (9th Cir. 2004) (finding the enhancement

applicable where the defendant had used stolen social security numbers to create

false forms of identification).

2. Sophisticated Means or Substantial Part Committed Outside the United States

         “If . . . (B) a substantial part of a fraudulent scheme was committed from

outside the United States; or (C) the offense otherwise involved sophisticated

means, increase by 2 levels.” USSG § 2B1.1(b)(10). Appellant argues that the

enhancement is not applicable under either provision. We find that the district
                                                                          Page 4 of 5
court properly applied the enhancement under the “substantial part” provision, and

therefore decline to consider whether the enhancement would have applied on

“sophisticated means” grounds.

      The district court reasonably concluded that “substantial” has numerous

meanings, including “important, material, of considerable importance, and ample.”

The district court properly found that a substantial part of the scheme was

committed from outside the United States based on the fact that Appellant and his

co-conspirators relayed personal identifying information of their victims to an

individual in the United Kingdom, who then phoned Chase Bank in order to

request the replacement cards. The district court was also presented with evidence

of a wire transfer between the United States and the UK.

3. Assessment of § 3553(a) Factors

      We review the sentence imposed by the district court for reasonableness.

United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir. 2006). District courts are to

provide specific reasons for their sentencing decisions, such that the record on

appeal demonstrates explicit or implicit consideration of the sentencing factors set

forth in 18 U.S.C. § 3553(a). United States v. Mohamed, 459 F.3d 979, 985 (9th

Cir. 2006).
                                                                          Page 5 of 5
      The record indicates that the district court thoughtfully assessed the various

§ 3553(a) factors and was cognizant of the circumstances particular to this offender

and this offense, including Appellant’s difficult childhood upbringing, and his

multiple prior identity theft convictions. We likewise cannot credit Appellant’s

argument that his sentence failed to consider the sentence imposed on his co-

defendant, Doren Harold Ward, as Mr. Ward was sentenced a full month after

Appellant.

      AFFIRMED.